Citation Nr: 1647916	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disability, claimed as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





	INTRODUCTION

The Veteran had active service from June 1967 to May 1969, which includes service in the Republic of Vietnam during the Vietnam Era. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for hearing loss and diabetes mellitus, and granted service connection for tinnitus.

The issue of entitlement to service connection for a heart disability was not certified to the Board, but as reflected on the title page of this remand, the Board takes jurisdiction of the issue.  In this regard, the record shows that the RO denied the Veteran's service connection claim for a heart disability in a January 2011 rating decision.  The Veteran timely filed a notice of disagreement in July 2011, and following the RO's issuance of an October 2012 Statement of the Case, he submitted a VA Form-9 in November 2012.  Although he did not specify any heart argument on the VA Form 9, he did check box 9A indicating his intent to appeal all claims listed on all SOCs and SSOCs sent to him.  See Evans v. Shinseki, 25 Vet. App. 7 (2011), superseding Evans v. Shinseki, 24 Vet. App. 292 (2011), the Court held that a claimant who checked box 9A on his VA Form 9 indicating a desire to appeal all claims listed in the statement of the case did not limit those claims before the Board by specifying on the VA Form 9 arguments as to some, but not all, of the claims presented in the statement of the case.  In addition, there is no indication that the RO had initiated any further development on the heart appeal after it was perfected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.  

Initially, the Board notes that any outstanding VA medical records and any identified, outstanding private records should be obtained and associated with the claims file.

In addition, an addendum is needed to clarify the etiology of the Veteran's bilateral hearing loss.  VA afforded the Veteran a VA audiology examination in June 2010 and audiometric testing demonstrated that he has a bilateral hearing loss disability but the examiner was unable to provide an etiology opinion without resorting to mere speculation.  Upon review, the Board finds the opinion inadequate to decide the claim.  The examiner reasoned that she was unable to ascertain whether the Veteran's hearing acuity had decreased during service without his audiometric data at service separation.  However, this rationale is inadequate in that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also observes that any audiometric data at separation would not necessarily aid the examiner in forming an opinion because it is the Veteran's assertion that he first noticed diminished hearing after returning home from Vietnam service (see July 2011 NOD) and the record reflects that he immediately separated from the military upon his return. 

The VA examiner also reasoned that the Veteran had noise exposure while periodically working in a coal mine, but did not reconcile the fact that she related the Veteran's tinnitus to in-service noise exposure despite the history of periodic noise exposure at the coal mine.  Lastly, the June 2010 VA opinion does not consider more recent research, cited below, involving hearing loss.  For these reasons, the Board finds the June 2010 VA hearing loss opinion inadequate to decide the claim.  

With regard to the heart claim, a VA examination is needed to ascertain whether the Veteran has a current heart disability that is related to his military service.  VA afforded the Veteran a heart examination in May 2010 which confirmed a current diagnosis of hypertension, but the etiology of the disability was not addressed.  Moreover, because the Veteran had service in the Republic of Vietnam during the Vietnam War, he is presumed to have been exposed to herbicides during such service, and while current VA regulations do not list hypertension as a presumptive disability associated with herbicide exposure, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion regarding this alternative theory must be obtained.  

Lastly, in light of the Veteran's presumed herbicide exposure, an updated examination is needed to determine whether he has ischemic heart disease, a disability presumptively associated with herbicide exposure per VA regulation.  During the May 2010 VA examination, the Veteran did not have any symptoms indicative of ischemic heart disease, as explained by the examiner; therefore, stress testing was not indicated.  More recently however, during a 2012 VA initial visit with Primary Care, laboratory findings confirmed that the Veteran has hyperlipidemia, a finding that was not shown in 2010.  As hyperlipidemia may be associated with ischemic heart disease, the updated examination should address whether ischemic heart disease is currently shown.  Lastly, it would be helpful for the examiner to provide an opinion as to whether the current hypertension, and any other currently shown heart disability, is etiologically related to a service-connected disability, to include diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's VA medical records are updated and associated with the claims file.

Also, ask the Veteran to identify any outstanding private medical records concerning any medical care for his hearing loss and heart disability since service separation.  Make arrangements to obtain all records that he adequately identifies and that not have already been obtained, and then associate them with the claims file.

2.  Then, forward the Veteran's claims file to June 2010 VA audiology examiner for the purpose of obtaining an addendum as to the nature and etiology of the current bilateral hearing loss disability.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a review of the claims file is imperative, attention is called to the following:

a.  The Veteran's November 1968 pre-induction report and his May 1969 separation examination report showing normal whispered-voice tests.

b.  The Veteran is competent to report hearing difficulty upon his return home from Vietnam service.

c.  The June 2010 VA audiology examination report and opinion.

d.  Service connection is currently in effect for tinnitus as secondary to in-service loud noise exposure.

e.  The absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

THEN, the examiner is asked to respond to the following:

Provide an addendum clarifying whether the Veteran's current hearing loss had its onset in service or is otherwise related to it, to include conceded noise exposure during service.

i.  In doing so, specifically address whether the Veteran's claimed in-service incidents of daily exposure to loud noise from rifles, mortars, and grenade launchers without ear protection, could result in or aggravate his current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii.  Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

 A complete rationale for any opinion expressed should be included in the examination report.

3.  Provide the Veteran with a VA examination to address the nature and likely etiology of any currently diagnosed heart disability.   Any and all indicated studies deemed necessary by the examiner should be accomplished.  The Veteran's claim file and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 
After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a)  Indicate all heart disabilities currently shown, and specify whether ischemic heart disease is currently shown.  

Reconcile the disabilities with a March 2010 Medical Statement diagnosing hypertensive heart disease; the May 2010 VA Heart Examination report diagnosing essential hypertension and reflecting that stress testing was not indicated; January 2012 VA Primary Care New Visit Notes revealing hyperlipidemia. 

(b)  For each heart disability currently shown, provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that it had its onset during his period of active service, specifically to include his conceded in-service herbicide exposure, or is otherwise related to it.  

**With regard to the current diagnosis of hypertension, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

(c)  For each heart disability currently shown, also provide an opinion as to whether it, at least as likely as not, was caused by, or alternatively PERMANENTLY AGGRAVATED by a service-connected disability, to include diabetes mellitus.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  

4.  Then, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

